 

EXHIBIT 10.11

 

[j8844ex10d11image001.gif]

Robert K. Lifton

Chairman and CEO

 

March 14, 2003

 

 

Mr. Gennadi Finkelshtain

More Energy Ltd.

14 Shabazi Street

Yehud Israel

 

Subject:          Amendment of, and Exercise of Option under, Agreement Dated
November 9, 2000

 

 

Dear Gennadi:

 

Reference is hereby made to that Agreement (the “Agreement”) entered into the
9th day of November 2000, by and between Medis Technologies Ltd. and Mr. Gennadi
Finkelstain, whereby you granted to us the option to purchase 70 shares of More
Energy Ltd. (“More Energy”) owned by you (the “Option”), representing 7% of the
total issued and outstanding shares of More Energy.

 

This will confirm our agreement that the Option may be exercised by us, in full
or in part, at any time or from time to time, until the Agreement expires in
accordance with its terms, notwithstanding anything to the contrary in the
Agreement. All other provisions of the Agreement shall remain in full force and
effect and are hereby ratified, confirmed and approved.

 

Provided you agree to the new Option exercise terms described in the above
paragraph by executing this letter in the space provided below, we hereby elect
to exercise the Option in full and, pursuant to the Agreement, shall issue to
you 120,000 shares of our common stock as payment in full for such exercise.
Furthermore, by executing this letter in the space provided below, you hereby
represent to us that such shares are being acquired by you for investment
purposes only and not with a view to their public distribution.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

Medis Technologies Ltd.

 

 

 

 

 

 

 

 

 

By:

/s/ ROBERT K. LIFTON

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Agreed to and Accepted:

 

 

 

 

 

 

 

 

 

 

/s/ GENNADI FINKELSHTAIN

 

 

 

Gennadi Finkelshtain

 

 

 

 

--------------------------------------------------------------------------------